IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,911


                        EX PARTE CRAIG DESHAUN ACY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 114-0899-10 IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of evading arrest or

detention in a vehicle and sentenced to two years’ imprisonment.

        Applicant contends that he was denied his right to a direct appeal of this conviction. The

State concedes that Applicant is entitled to a direct appeal but was denied it through no fault of his

own, and the trial court recommends an out-of-time appeal be granted. See Ex parte Riley, 193
S.W.3d 900 (Tex.Crim.App. 2006).
                                                                                                     -2-

        Relief is granted. Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 114-0899-10 from the 114th District Court of Smith County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this

opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 7, 2012
Do not publish